DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022; 02/16/2022; 01/03/2022; 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10-12, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pfaff (US 20220058239 A1).

Regarding claim 1. Pfaff teaches a method of video processing, comprising: 
determining, for a conversion between a video block of a video and the bitstream of the video, that a first intra mode is applied on the video block of the video, wherein the first intra mode includes a matrix vector multiplication operation ([0241] 2. A matrix vector multiplication, followed by addition of an offset, may be carried out with the averaged samples (or the samples remaining from downsampling) as an input. The result may be a reduced prediction signal on a subsampled set of samples in the original block (e.g., step 812).) and followed by an upsampling operation to generate prediction samples for the video block ([0242] 3. The prediction signal at the remaining position may be generated, e.g. by upsampling, from the prediction signal on the subsampled set, e.g., by linear interpolation (e.g., step 813).); and 
performing the conversion based on the prediction samples (predicting a predetermined block of a picture can be configured to use a matrix-based intra sample prediction [0367]); 
wherein the upsampling operation comprises a horizontal upsampling operation and a vertical upsampling operation, and the horizontal upsampling operation and the vertical upsampling operation are performed in a fixed order (Next, a horizontal upsampling operation may be applied to the result of the vertical upsampling. [0275]).

Regarding claim 5, Pfaff teaches the method of claim 1, wherein the matrix vector multiplication operation is followed by a transposing operation prior to the upsampling operation ([0241] 2. A matrix vector multiplication, followed by addition of an offset, may be carried out with the averaged samples (or the samples remaining from downsampling) as an input. The result may be a reduced prediction signal on a subsampled set of samples in the original block (e.g., step 812). [0242] 3. The prediction signal at the remaining position may be generated, e.g. by upsampling, from the prediction signal on the subsampled set, e.g., by linear interpolation (e.g., step 813).).

Regarding claim 6, Pfaff teaches the method of claim 5, wherein the transposing operation converts a sample block having a width of a first value and a height of a second value to the sample block having the width of the second value and a height of the first value, and wherein the sample block is obtained by performing the matrix vector multiplication operation (If mode≥18, one replaces the reduced prediction signal by its transposed signal. In alternative examples, different strategies may be carried out. For example, instead of reducing the size of a larger matrix (“leave out”), a smaller matrix of S.sub.1 (idx=1) with W.sub.red=.sup.4 and H.sub.red=.sup.4 is used. I.e., such blocks are now assigned to S.sub.1 instead of S.sub.2. [0267]).
Regarding claim 7, Pfaff teaches the method of claim 5, Pfaff teaches wherein a first syntax element indicating whether to apply the transposing operation is included in the bitstream ([0261] In some cases, the combination of the transposed flag and matrix index may be interpreted as a set index. For example, there may be one bit operating as transposed flag, and some bits indicating the matrix index, collectively indicated as “set index”.).

Regarding claim 8, Pfaff teaches the method of claim 1, wherein inputting samples of the matrix vector multiplication operation are obtained by performing a downsampling operation on boundary reference samples of the video block based on a size of the video block ([0239] A generation of the prediction signal (e.g., the values for the complete block 18) may be based on at least some of the following three steps: [0240] 1. Out of the boundary samples 17, samples 102 (e.g., four samples in the case of W=H=4 and/or eight samples in other case) may be extracted by averaging or downsampling (e.g., step 811). [0241] 2. A matrix vector multiplication, followed by addition of an offset, may be carried out with the averaged samples (or the samples remaining from downsampling) as an input.).

Regarding claim 10, Pfaff teaches the method of claim 1, wherein the conversion includes encoding the video block into the bitstream ([0078] In the following, there is disclosed—as a comparison embodiment or basis example—an apparatus (encoder or decoder) for block-wise decoding a picture from a data stream, the apparatus supporting at least one intra-prediction mode).

Regarding claim 11, Pfaff teaches the method of claim 1, wherein the conversion includes decoding the video block from the bitstream ([0078] In the following, there is disclosed—as a comparison embodiment or basis example—an apparatus (encoder or decoder) for block-wise decoding a picture from a data stream, the apparatus supporting at least one intra-prediction mode).

Regarding claim 12. Pfaff teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0079] The apparatus may have at least one of the following properties (the same may apply to a method or to another technique, e.g. implemented in a non-transitory storage unit storing instructions which, when executed by a processor, cause the processor to implement the method and/or to operate as the apparatus):), cause the processor to: 
determine, for a conversion between a video block of a video and the bitstream of the video, that a first intra mode is applied on the video block of the video, wherein the first intra mode includes a matrix vector multiplication operation ([0241] 2. A matrix vector multiplication, followed by addition of an offset, may be carried out with the averaged samples (or the samples remaining from downsampling) as an input. The result may be a reduced prediction signal on a subsampled set of samples in the original block (e.g., step 812).) and followed by an upsampling operation to generate prediction samples for the video block ([0242] 3. The prediction signal at the remaining position may be generated, e.g. by upsampling, from the prediction signal on the subsampled set, e.g., by linear interpolation (e.g., step 813).); and 
perform the conversion based on the prediction samples (predicting a predetermined block of a picture can be configured to use a matrix-based intra sample prediction [0367]); 
wherein the upsampling operation comprises a horizontal upsampling operation and a vertical upsampling operation, and the horizontal upsampling operation and the vertical upsampling operation are performed in a fixed order (Next, a horizontal upsampling operation may be applied to the result of the vertical upsampling. [0275]).

Regarding claim 16, Pfaff teaches the apparatus of claim 12, wherein the matrix vector multiplication operation is followed by a transposing operation prior to the upsampling operation ([0241] 2. A matrix vector multiplication, followed by addition of an offset, may be carried out with the averaged samples (or the samples remaining from downsampling) as an input. The result may be a reduced prediction signal on a subsampled set of samples in the original block (e.g., step 812). [0242] 3. The prediction signal at the remaining position may be generated, e.g. by upsampling, from the prediction signal on the subsampled set, e.g., by linear interpolation (e.g., step 813).).

Regarding claim 17, Pfaff teaches the apparatus of claim 16, wherein the transposing operation converts a sample block having a width of a first value and a height of a second value to the sample block having the width of the second value and a height of the first value, and wherein the sample block is obtained by performing the matrix vector multiplication operation (If mode≥18, one replaces the reduced prediction signal by its transposed signal. In alternative examples, different strategies may be carried out. For example, instead of reducing the size of a larger matrix (“leave out”), a smaller matrix of S.sub.1 (idx=1) with W.sub.red=.sup.4 and H.sub.red=.sup.4 is used. I.e., such blocks are now assigned to S.sub.1 instead of S.sub.2. [0267]).

Regarding claim 18, Pfaff teaches the apparatus of claim 12, wherein inputting samples of the matrix vector multiplication operation are obtained by performing a downsampling operation on boundary reference samples of the video block based on a size of the video block ([0239] A generation of the prediction signal (e.g., the values for the complete block 18) may be based on at least some of the following three steps: [0240] 1. Out of the boundary samples 17, samples 102 (e.g., four samples in the case of W=H=4 and/or eight samples in other case) may be extracted by averaging or downsampling (e.g., step 811). [0241] 2. A matrix vector multiplication, followed by addition of an offset, may be carried out with the averaged samples (or the samples remaining from downsampling) as an input.).

Regarding claim 19. Pfaff teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to: ([0079] The apparatus may have at least one of the following properties (the same may apply to a method or to another technique, e.g. implemented in a non-transitory storage unit storing instructions which, when executed by a processor, cause the processor to implement the method and/or to operate as the apparatus):), cause the processor to: 
determine, for a conversion between a video block of a video and the bitstream of the video, that a first intra mode is applied on the video block of the video, wherein the first intra mode includes a matrix vector multiplication operation ([0241] 2. A matrix vector multiplication, followed by addition of an offset, may be carried out with the averaged samples (or the samples remaining from downsampling) as an input. The result may be a reduced prediction signal on a subsampled set of samples in the original block (e.g., step 812).) and followed by an upsampling operation to generate prediction samples for the video block ([0242] 3. The prediction signal at the remaining position may be generated, e.g. by upsampling, from the prediction signal on the subsampled set, e.g., by linear interpolation (e.g., step 813).); and 
perform the conversion based on the prediction samples (predicting a predetermined block of a picture can be configured to use a matrix-based intra sample prediction [0367]); 
wherein the upsampling operation comprises a horizontal upsampling operation and a vertical upsampling operation, and the horizontal upsampling operation and the vertical upsampling operation are performed in a fixed order (Next, a horizontal upsampling operation may be applied to the result of the vertical upsampling. [0275]).

Regarding claim 20. Pfaff teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: ([0079] The apparatus may have at least one of the following properties (the same may apply to a method or to another technique, e.g. implemented in a non-transitory storage unit storing instructions which, when executed by a processor, cause the processor to implement the method and/or to operate as the apparatus):), cause the processor to: 
determining, that a first intra mode is applied on the video block of the video, wherein the first intra mode includes a matrix vector multiplication operation ([0241] 2. A matrix vector multiplication, followed by addition of an offset, may be carried out with the averaged samples (or the samples remaining from downsampling) as an input. The result may be a reduced prediction signal on a subsampled set of samples in the original block (e.g., step 812).) and followed by an upsampling operation to generate prediction samples for the video block ([0242] 3. The prediction signal at the remaining position may be generated, e.g. by upsampling, from the prediction signal on the subsampled set, e.g., by linear interpolation (e.g., step 813).); and 
generating the bitstream based on the determining (predicting a predetermined block of a picture can be configured to use a matrix-based intra sample prediction [0367]); 
wherein the upsampling operation comprises a horizontal upsampling operation and a vertical upsampling operation, and the horizontal upsampling operation and the vertical upsampling operation are performed in a fixed order (Next, a horizontal upsampling operation may be applied to the result of the vertical upsampling. [0275]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Zhang (US 20200162749 A1).
Regarding claim 2, Pfaff teaches the method of claim 1. Pfaff does not teach the following limitations, however, in an analogous art,  Zhang teaches wherein the horizontal upsampling operation is performed before the vertical upsampling operation (for an image signal on which no upsampling is performed, horizontal upsampling may be performed at a ratio of 1:2, and vertical upsampling may be performed at a ratio of 1:4, or no horizontal upsampling is performed, and vertical upsampling is performed at a ratio of 1:2, or horizontal upsampling and vertical upsampling both are performed at a ratio of 1:2 [0129].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them to Pfaff. One would be motivated as such as a coding scheme used for the to-be-coded image block is a coding scheme with a minimum coding cost and makes coding performed by the encoder side easier, and improves coding efficiency of the encoder side (Zhang: [0217]).

	Regarding claim 3, Pfaff in view of Zhang teaches the method of claim 2, Pfaff teaches wherein the width of the video block is greater than the height of the video block ([0275] The linear interpolation may be given as follows (other examples are notwithstanding possible). It is assumed that W≥H. Then, if H>H.sub.red, a vertical upsampling of pred.sub.red may be performed.).

Regarding claim 13, Pfaff teaches the apparatus of claim 12. Pfaff does not teach the following limitations, however, in an analogous art,  Zhang teaches wherein the horizontal upsampling operation is performed before the vertical upsampling operation (for an image signal on which no upsampling is performed, horizontal upsampling may be performed at a ratio of 1:2, and vertical upsampling may be performed at a ratio of 1:4, or no horizontal upsampling is performed, and vertical upsampling is performed at a ratio of 1:2, or horizontal upsampling and vertical upsampling both are performed at a ratio of 1:2 [0129].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them to Pfaff. One would be motivated as such as a coding scheme used for the to-be-coded image block is a coding scheme with a minimum coding cost and makes coding performed by the encoder side easier, and improves coding efficiency of the encoder side (Zhang: [0217]).

	Regarding claim 14, Pfaff in view of Zhang teaches the apparatus of claim 13, Pfaff teaches wherein the width of the video block is greater than the height of the video block ([0275] The linear interpolation may be given as follows (other examples are notwithstanding possible). It is assumed that W≥H. Then, if H>H.sub.red, a vertical upsampling of pred.sub.red may be performed.).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Lee (US 20210306654 A1).
Regarding claim 9, Pfaff teaches the method of claim 1. Pfaff does not teach the following limitations, however, in an analogous art,  Lee teaches wherein a second syntax element indicating whether to apply the first intra mode is included in the bitstream ([0607] When a syntax, regular_intra_flag, is 1, it represents that a regular intra mode is applied to a current block. When a syntax, regular_intra_flag, is 0, it represents that a regular intra mode is not applied to a current block.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Pfaff. One would be motivated as such as encoding/decoding efficiency of a video signal may be improved (Lee: [0015]).

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486